Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on April 25th, 2022, claims 1, 7, and 13 have been amended, claims 5, 11 and 17 have been cancelled and no new claim has been added.  Therefore, claims 1-4, 6-10, 12-16 and 18 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20150106007 A1) in view of Bailey et al (US 20110043378 A1), Bell et al. (US 20100045488 A1) and Liang (US 20090167561 A1).
In regards to claim 1, Matsumura teaches a method for detecting a vehicle queue length, comprising obtaining vehicle information of each vehicle on a lane section to be detected a first preset time period before a point when the traffic light turns green (Paragraphs 35; Figures 5A-D), the vehicle information comprising a position, speed and a collection time point (Paragraph 61).  Matsumura further teaches determining at least one vehicle that has a static position and a static point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period (Paragraph 63).  
Matsumura fails to teach obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected.
Bailey on the other hand teaches obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraphs 12, 16, 149).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bailey’s teaching with Matsumura’s teaching in order to optimize the steady flow of traffic safely.
Matsumura modified teaches receiving vehicle information reported by at least one vehicle within a preset distance 15range in real time in a second preset time period after the time point when the traffic light turns green (Paragraph 36).
Matsumura modified fails to teach determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle.  
Bell on the other hand teaches determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle (Paragraphs 26, 33).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bell’s teaching with Matsumura modified’s teaching in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
Furthermore, Matsumura modified fails to teach determining the vehicle queue length on the lane section to be detected based on the 25position of the first queuing vehicle and an updated position of the last queuing vehicle.  
Liang on the other hand teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
In regards to claim 2, Matsumura modified teaches determining the vehicle queue length on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraph 61).  
Matsumura modified via Liang teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, such that determining the vehicle queue length on the lane section to be detected based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
In regards to claim 3, Matsumura modified teaches before the time point when the traffic light turns green, receiving vehicle information reported by at least one vehicle within a preset distance range in real time, the vehicle 25information being reported when a speed of the at least one vehicle is less than a first speed threshold, the vehicle information reported comprising ego vehicle information of each of the at least one vehicle, or comprising the ego vehicle information of each of the at least one vehicle and surrounding vehicle information of each of the at least one vehicle, and the lane section to be detected being within the preset distance range; and 19Docket No. 707616 determining the vehicle information of each vehicle on the lane section to be detected based on the vehicle information reported by the at least one vehicle within the preset distance range (Paragraphs 35, 36).
In regards to claim 4, Matsumura modified teaches determining the at least one vehicle that has the static 5position and the static time point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period comprises: for each vehicle on the lane section to be detected, determining whether first vehicle information comprising a speed of zero exists in respective pieces of vehicle information of the vehicle in the first preset time period (Paragraph 35); and 10in response to an existence of the first vehicle information, determining a position in the first vehicle information as the static position of the vehicle, and determining a time point in the first vehicle information as the static time point of the vehicle (Paragraph 61).
In regards to claim 6, Matsumura modified via Bailey teaches allocating time for the traffic light corresponding to the lane section to be detected based on the vehicle queue length on the lane section to be detected (Paragraph 149)
In regards to claim 7, Matsumura teaches an electronic device comprising at least one processing device (Paragraph 49), and a storage/memory connected in communication with the at least one processor, and when the instruction is executed by at least one processing device (Paragraph 49) configured to perform a method for detecting a vehicle queue length, comprising obtaining vehicle information of each vehicle on a lane section to be detected a first preset time period before a point when the traffic light turns green (Paragraphs 35; Figures 5A-D), the vehicle information comprising a position, speed and a collection time point (Paragraph 61).  Matsumura further teaches determining at least one vehicle that has a static position and a static point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period (Paragraph 63).  
Matsumura fails to teach obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected.
Bailey on the other hand teaches obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraphs 12, 16, 149).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bailey’s teaching with Matsumura’s teaching in order to optimize the steady flow of traffic safely.
Matsumura modified teaches receiving vehicle information reported by at least one vehicle within a preset distance 15range in real time in a second preset time period after the time point when the traffic light turns green (Paragraph 36).
Matsumura modified fails to teach determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle.  
Bell on the other hand teaches determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle (Paragraphs 26, 33).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bell’s teaching with Matsumura midfield’s teaching in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
Furthermore, Matsumura modified fails to teach determining the vehicle queue length on the lane section to be detected based on the 25position of the first queuing vehicle and an updated position of the last queuing vehicle.  
Liang on the other hand teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
In regards to claim 8, Matsumura modified teaches determining the vehicle queue length on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraph 61).  
 Matsumura modified via Liang teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, such that determining the vehicle queue length on the lane section to be detected based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
In regards to claim 9, Matsumura modified teaches before the time point when the traffic light turns green, receiving vehicle information reported by at least one vehicle within a preset distance range in real time, the vehicle 25information being reported when a speed of the at least one vehicle is less than a first speed threshold, the vehicle information reported comprising ego vehicle information of each of the at least one vehicle, or comprising the ego vehicle information of each of the at least one vehicle and surrounding vehicle information of each of the at least one vehicle, and the lane section to be detected being within the preset distance range; and 19Docket No. 707616 determining the vehicle information of each vehicle on the lane section to be detected based on the vehicle information reported by the at least one vehicle within the preset distance range (Paragraphs 35, 36).
In regards to claim 10, Matsumura modified teaches determining the at least one vehicle that has the static 5position and the static time point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period comprises: for each vehicle on the lane section to be detected, determining whether first vehicle information comprising a speed of zero exists in respective pieces of vehicle information of the vehicle in the first preset time period (Paragraph 35); and 10in response to an existence of the first vehicle information, determining a position in the first vehicle information as the static position of the vehicle, and determining a time point in the first vehicle information as the static time point of the vehicle (Paragraph 61).
In regards to claim 12, Matsumura modified via Bailey teaches allocating time for the traffic light corresponding to the lane section to be detected based on the vehicle queue length on the lane section to be detected (Paragraph 149).
In regards to claim 13, Matsumura teaches a non-transitory computer readable storage medium having a computer instruction stored thereon, wherein the computer instruction is configured (Paragraph 49) to cause a computer to perform a method for detecting a vehicle queue length, comprising obtaining vehicle information of each vehicle on a lane section to be detected a first preset time period before a point when the traffic light turns green (Paragraphs 35; Figures 5A-D), the vehicle information comprising a position, speed and a collection time point (Paragraph 61).  Matsumura further teaches determining at least one vehicle that has a static position and a static point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period (Paragraph 63).  
Matsumura fails to teach obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected.
Bailey on the other hand teaches obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraphs 12, 16, 149).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bailey’s teaching with Matsumura’s teaching in order to optimize the steady flow of traffic safely.
Matsumura modified teaches receiving vehicle information reported by at least one vehicle within a preset distance 15range in real time in a second preset time period after the time point when the traffic light turns green (Paragraph 36).
Matsumura modified fails to teach determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle.  
Bell on the other hand teaches determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle (Paragraphs 26, 33).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bell’s teaching with Matsumura midfield’s teaching in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
Furthermore, Matsumura modified fails to teach determining the vehicle queue length on the lane section to be detected based on the 25position of the first queuing vehicle and an updated position of the last queuing vehicle.  Liang on the other hand teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
In regards to claim 14, Matsumura modified teaches determining the vehicle queue length on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraph 61).  
Matsumura modified via Liang teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, such that determining the vehicle queue length on the lane section to be detected based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
In regards to claim 15, Matsumura modified teaches before the time point when the traffic light turns green, receiving vehicle information reported by at least one vehicle within a preset distance range in real time, the vehicle 25information being reported when a speed of the at least one vehicle is less than a first speed threshold, the vehicle information reported comprising ego vehicle information of each of the at least one vehicle, or comprising the ego vehicle information of each of the at least one vehicle and surrounding vehicle information of each of the at least one vehicle, and the lane section to be detected being within the preset distance range; and 19Docket No. 707616 determining the vehicle information of each vehicle on the lane section to be detected based on the vehicle information reported by the at least one vehicle within the preset distance range (Paragraphs 35, 36).
In regards to claim 16, Matsumura modified teaches determining the at least one vehicle that has the static 5position and the static time point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period comprises: for each vehicle on the lane section to be detected, determining whether first vehicle information comprising a speed of zero exists in respective pieces of vehicle information of the vehicle in the first preset time period (Paragraph 35); and 10in response to an existence of the first vehicle information, determining a position in the first vehicle information as the static position of the vehicle, and determining a time point in the first vehicle information as the static time point of the vehicle (Paragraph 61).
In regards to claim 18, Matsumura modified via Bailey teaches allocating time for the traffic light corresponding to the lane section to be detected based on the vehicle queue length on the lane section to be detected (Paragraph 149)

Response to Arguments
Pertaining to the applicant’s argument’s, the independent claim language reads as follows “A method for detecting a vehicle queue length, comprising: in response to determining that a traffic light turns green, obtaining vehicle information of each vehicle on a lane section to be detected in a first preset time period before a time point when the traffic light turns green, the vehicle information comprising a position, speed and a collection time point; determining at least one vehicle that has a static position and a static time point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period;”  Matsumura (US 20150106007 A1) teaches a case where the stop position is a stop line where a traffic signal exists and the traffic signal is the red light, even though the vehicle quickly arrives at the stop position immediately in front of the stop line and stops, the vehicle cannot start until the red signal is changed to a green signal. Alternatively, in a case where the stop position is a stop line which is provided on a railway crossing and a crossing gate is down, even though the vehicle quickly arrives at the stop position immediately in front of the stop line and stops, the vehicle cannot start until the crossing gate goes up. A traffic environment like this is a traffic environment in which a condition where the vehicle has to be stopped is not changed when the vehicle is in any situation (for example, even in a situation where the vehicle quickly arrives at the stop position and stops). In a case of such a traffic environment, since there is no need to stop in a hurry, the convenience to the driver increases when the vehicle is accurately stopped by an automatic control. Therefore, in the driving support apparatus 1, various types of deceleration targets are set in advance and a type of deceleration target in front of the vehicle during the traveling control is determined. When the type of deceleration target is in a traffic environment in which a constraint condition of the vehicle stopping is determined regardless of the state of the vehicle, the traveling control is continued such that a target vehicle speed (for example, zero km/h) is accurately satisfied at the deceleration final position (for example, a stop line or a position immediately before the stop line) which is the final target position of the deceleration control, without being ended even when the vehicle speed is less than the threshold value. At this time, when the vehicle approaches the deceleration final position, the traveling control is performed using position information with a high accuracy obtained by another method, without using the travel data in which a position error may be included. As the types of deceleration targets, there are types in a traffic environment in which the constraint condition of the vehicle stopping is determined regardless of the state of the vehicle and a type of a traffic environment in which the constraint condition of the vehicle stopping is determined by the state of the vehicle. The constraint condition of the vehicle stopping means condition that the vehicle has to stop, particularly, a condition of whether or not the vehicle has to stop for more than a predetermined time duration depending on the traffic environment. The type of deceleration target in the traffic environment in which the constraint condition of the vehicle stopping is determined regardless of the state of the vehicle includes, for example, the traffic environment in which the traffic signal is the red signal, the crossing gate on the railway crossing is down, and the like. The type of deceleration target in the traffic environment in which the constraint condition of the vehicle stopping is determined by the state of the vehicle includes, for example, the traffic environment in which there is no traffic signal, in which the crossing gate on the railway crossing is up, and the like (Paragraph 35).   This illustrates, before the traffic light turns green,  the vehicle information of each vehicle on a lane section to be detected in a first preset time period before a time point when the traffic light turns green, the vehicle information comprising a position, speed and a collection time point; determining at least one vehicle that has a static position and a static time point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period.  As the green light turns, the information collected at the red light still pertains as it falls within the preset time period.
In addition, as the claim language reads “receiving vehicle information reported by at least one vehicle within a preset distance range in real time in a second preset time period after the time point when the traffic light turns green; determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time”, Matsumura teaches during the deceleration control of the vehicle with respect to the stop line at the position where the traffic signal exists, there is a case where the traffic signal changes from the red signal to the green signal. In this case, the driver is considered to request the acceleration control. At this time, the vehicle speed data at each position until the vehicle stops is also included in the stored travel data, and therefore, it is not possible to perform the traveling control using the travel data as it is. Therefore, in the driving support apparatus 1, according to the type of deceleration target, in a case where the acceleration request is received during the deceleration control (particularly, when the vehicle speed is higher the threshold value), the acceleration control is performed by extracting the vehicle speed for the acceleration from the travel data. That is, the vehicle speed for the acceleration and the position corresponding thereto are extracted from the travel data excluding the vehicle speed lower than that at the time of receiving the acceleration request (Paragraph 36).  Matsumura’s teaching of “the driver is considered to request the acceleration control. At this time, the vehicle speed data at each position until the vehicle stops is also included in the stored travel data, and therefore, it is not possible to perform the traveling control using the travel data as it is.”, is in fact vehicle information collected during a time period after the traffic light turns green, and hence reads over the applicant’s claim language.
Regarding the claim language that reads as “determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle; and determining the vehicle queue length on the lane section to be detected based on the position of the first queuing vehicle and an updated position of the last queuing vehicle.”  Bell et al. (US 20100045488 A1) teaches the speed monitor 240 can be adapted to determine when the specific vehicle 110c enters a queue 125 in the single lane of traffic 115 in order to automatically initiate the signal receipt and transmission processes by the communication apparatus 210 and further to determine when the specific vehicle exits the queue 125 (e.g., by passing through the front of the queue, by changing lanes, by exiting the roadway, etc.) in order to cease such processes. For example, threshold criteria for defining a queue can be predetermined. That is, a queue is established when a vehicle is determined to have dropped below a predetermined speed for a predetermined amount of time. To make such a determination, the speed monitor 240 can be in communication with the vehicle's speedometer and can monitor the vehicle's speed over time. When the queue threshold criteria are met, communication with adjacent vehicles (e.g., 110b and 110d) is initiated. In the same manner, when the vehicle 110c begins to accelerate above the threshold speed, a determination is made that the vehicle 110c is no longer in the queue 125 and communication ceases. It should be noted that the speed monitor 240 can be adapted to continuously or periodically monitor the speed of the specific vehicle 110c in such a way as to ensure that signals are only propagated when a queue 125 exists. That is, the speed monitor 240 should be adapted to (i.e., programmed to) verify that a queue 125 exists prior to transmitting any data to a following vehicle 110d. If the specific vehicle 110c is traveling above the predetermined speed for the predetermined amount of time (i.e., is outside the queue threshold criteria) no signals are transmitted to the following vehicle 110d. This ensures that vehicles do not propagate false signals, regardless of how close other vehicles are or what signals other vehicles are transmitting, and also ensures that vehicles leaving the queue 125 (e.g., by changing lanes or exiting the roadway) stop sending signals (Paragraph 26).
Bell goes on to elaborate the traffic queue information communication devices 120a-120d on each vehicle 110a-110d must further be able to identify a queue 125 and must also be able to recognize when its corresponding vehicle is at the front of the queue 125. Thus, the method embodiments can comprise monitoring, by the traffic queue information communication device 120c, the speed of the specific vehicle 110c to determine when the specific vehicle 110c enters a queue in a single lane of traffic 115 and to thereafter automatically initiate the receiving and transmitting processes 304 and 312 (302). For example, threshold criteria for defining a queue can be predetermined. That is, a queue is established when a vehicle is determined to have dropped below a predetermined speed for a predetermined amount of time. To make such a determination, a speed monitor 240 can be in communication with the vehicle's speedometer and can monitor the vehicle's speed over time (303). When the queue threshold criteria are met, communication with adjacent vehicles (e.g., 110b and 110d) is initiated. A determination can also be made as to when the specific vehicle 110c leaves a queue 125 (e.g., by passing through the front of the queue, by changing lanes, by exiting the roadway, etc.) in order to cease vehicle-to-vehicle communications (316). For example, when the vehicle 110c begins to accelerate above the threshold speed, a determination is made that the vehicle 110c is no longer in the queue 125 and communication ceases (Paragraph 33).  
Due to the teaching of Matsumura and Bell reading on the applicant’s claim language as written, the examiner stands by the rejection on record.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                       

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685